Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                   REASONS FOR ALLOWANCE
Acknowledgements

2.	Accordingly, claims 2, 4, 11, 13, 15, and 18 have been amended. Therefore, claims 1-19 remain pending in this application.
Examiner’s Statement of reason for Allowance

3.	The following is an examiner’s statement of reasons for allowance:

The PTO-1449 form submitted on 02.10.2021 has been reviewed and considered by the Examiner.

The terminal Disclaimer filed on 10.23.2020 has been reviewed and approved by the Office.

For this reason, claims 1-19 are deemed to be allowable.


Conclusion

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Garcia Ade whose telephone number is (571)272-5586.  The examiner can normally be reached on Monday - Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 517-272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/Garcia Ade/
Primary Examiner, Art Unit 3687
GARCIA ADE
Primary Examiner
Art Unit 3687






















/GA/Primary Examiner, Art Unit 3627